Exhibit 99.1 Company Contact: Dan Johnston Chief Financial Officer 314-678-6007 Investor Contact: EVC Group, Inc. Doug Sherk & Gregory Gin 415-896-6820 Media Contact: EVC Group, Inc. Steve DiMattia 646-201-5445 Stereotaxis Reports Third Quarter Financial Results Total Revenue of $13.9 Million; Recurring Revenue up 24% to a Record $5.7 Million Strong New Capital Orders Represent Increasing Penetration of Niobe and Odyssey Gross Margin of 72.2%, Compared to 67.8% in Year Ago Quarter Cash Burn Significantly Reduced to $1.7 Million ST. LOUIS, MO, November 1, 2010 Stereotaxis, Inc. (NASDAQ: STXS) announced today financial results for the quarter ended September 30, 2010 that were in line with the preliminary results reported on October 13, 2010. Third quarter 2010 results included record recurring revenue, strong gross margins, and reductions in both operating loss and net loss. Revenue for the third quarter 2010 totaled $13.9 million, compared to $13.3 million in the third quarter 2009. As previously announced on October 13, 2010, revenue growth for the second half of 2010 is being impacted by installation delays in the third and fourth quarters. The Company recognized revenue of $5.5 million in Niobe ® Magnetic Navigation Systems and $2.6 million in Odyssey
